Citation Nr: 1823855	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1.  Service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 

2.  Service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 

3.  Service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 

4.  Service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 

5. Service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 



REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970, including service in the Republic of Vietnam. 

This appeal to the Board of Veterans Appeals (Board) arose from a January 2014 rating decision in which the RO denied service connection for peripheral neuropathy of the right and left upper and lower extremities and  for hypertension. 

In March 2014, the Veteran filed a notice of disagreement (NOD) as to the denial of his claims.  A statement of the case (SOC) was issued in May 2014, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.

In September 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In December 2015, the Board remanded the claims on  appeal for additional development.  
While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the service connection claims for peripheral neuropathy of the right and left  upper and lower extremities are set forth below.  The claim for service connection for hypertension is addressed in the remand following the order; this matter is hereby remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Although the Veteran has a current diagnosis of peripheral neuropathy in each extremity and is presumed to have been exposed in service to an herbicide agent, peripheral neuropathy affecting  any extremity was not shown during service or for years after service, and the weight of the competent, probative evidence on the questions of medical nexus to service or to service-connected diabetes weighs against theses claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus,  are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2013 pre-rating letter issued in connection with the claims, the RO provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The notice was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the September 2015 Board hearing, along with various written statements by the Veteran and his representative on his behalf.  The Veteran has not identified any additional medical records that he wanted to be considered for the peripheral neuropathy claims.  

The Board has considered the representative's February 2018 assertions that the June 2016 VA peripheral neuropathy examination is inadequate.  He does not provide any supporting explanation for this assertion or otherwise identify a specific deficiency.  Review of the June 2016 VA peripheral neuropathy medical opinion shows that the examiner is qualified as a physician.  She reviewed the entire record and provided a responsive medical opinion with a supporting rationale.  Her opinions adequately addressed all theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the representative's objections to the June 2016 VA peripheral neuropathy medical opinion to be without merit.  

As noted, in September 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned enumerated the issues on appeal.  Testimony was elicited from the Veteran as to his symptoms, medical history and treatment for peripheral neuropathy.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Following the hearing, the Board undertook additional development of these claims, and as a result, additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In the December 2015 remand, the AOJ was directed to do the following: 
obtain VA treatment records since November 2014; send the Veteran a letter requesting he identify any additional evidence that is not of record, specifically private medical records; obtain an addendum medical opinion for the peripheral neuropathy claims addressing all theories of causation raised by the record; and then readjudicate the claims.  The AOJ obtained the requested VA treatment records.  In a January 2016 letter, the AOJ requested that the Veteran identify and furnish, or furnish authorization to obtain, any additional evidence, to specifically include private medical records.  No such records have been identified or furnished.  In June 2016, an addendum medical opinion responsive to the remand instructions was received.  Thereafter, the AOJ readjudicated the claims.  As, with respect to the claims herein decided, the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.    There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  As such the Veteran is not prejudiced by the adjudication on the merits.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection for peripheral neuropathy
of right and left upper and lower extremities

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309  (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While peripheral neuropathy is not a disease specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as disabilities subject to presumptive service connection.  Accordingly, service connection may be granted on a presumptive basis for peripheral neuropathy if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

The law further provides that there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran's evidence of record confirms that the Veteran served in the Republic of Vietnam during the Vietnam Era, from August 1967 to August 1968.   See March 2012 Request for Information; see also the Veteran's DD Form 214.  Thus, the Veteran's exposure to herbicide agents is presumed.  Accordingly, service connection is warranted on a presumptive basis if it is shown that the Veteran has one of the diseases enumerated in 38 C.F.R. § 3.309(e), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).

Regarding the Veteran's assertion that peripheral neuropathy is the result of in-service exposure to an herbicide agent, although pertinent regulations provide that there are certain diseases that are associated with exposure to herbicide agents and may be presumed to have been incurred in service even though there is no evidence of the disease in service, the only type of peripheral neuropathy  included amongst those diseases listed in 38 C.F.R. § 3.309(e) is early onset peripheral neuropathy.  See 38 C.F.R. §§ 3.307. 3.309. Notably, however, in this case, the Veteran does not contend that he developed peripheral neuropathy until many years after service.  See September 2015 hearing transcript, p. 3.  Thus, the peripheral neuropathy is clearly distinguishable from the early-onset peripheral neuropathy contemplated as a presumptive disease recognized as etiologically related to herbicide agent exposure.  

Regardless of whether a claimed disability is recognized under 38 U.S.C. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Under 38 U.S.C. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records (STRs) do not show that the Veteran was treated for or diagnosed with any neurological disorder.  His December 1969 separation evaluation reflected that his upper and lower extremities were deemed clinically normal.  On the contemporaneous Report of Medical History, the Veteran denied having or ever having neuritis.  In February 1970, the Veteran confirmed that he did not have any health change since December 1969.

March 2011 VA treatment records show that the Veteran had hyperglycemia.  He was monitoring his diet and trying to exercise on a more regular basis.  

June 2012 private medical records from Dr. F. reflect that Veteran had a Hemoglobin (A1c) test that showed 6.5 percent glycated hemoglobin.  The Veteran reported being diabetic, but had not used any medications for it.  Dr. F assessed diabetes mellitus without complication, not stated as uncontrolled.  She prescribed Metformin to be taken once a day and ordered repeated Hemoglobin A1c testing in three months.    

In July 2012, the Veteran underwent a VA diabetes examination.  The examiner noted complaints about intermittent numbness in his hands and feet that occurred two to three times per week.  The episodes lasted for 15 minutes and began in 2010 or possibly earlier.  

In October 2012, Dr. F issued a statement confirming that she treated the Veteran for diabetes mellitus, Type II.

In February 2013, the Veteran reported that he had constant pain and burning in all extremities.  

March 2013 VA primary care records show that the Veteran requested diabetes management.  He had starting taking Metformin within the past year.  He reported having diabetic neuropathy symptoms affecting his feet and possibly his hands.  He complained about fatigue.  Laboratory results in included Hemoglobin A1c testing of 6 percent.  The clinician assessed the Veteran's diabetes as being under control and instructed the Veteran to continue taking Metformin.  An addendum reflects that the Veteran reported having diabetes "for years" but did not monitor his glucose levels. 

In April 2013, the Veteran underwent a VA peripheral neuropathy examination.  The examiner reviewed the claims file  and declined to make diabetic peripheral neuropathy diagnosis for any extremity.  He conducted a physical examination and noted mild parethesias and/or dysesthesias and numbness affecting the upper and lower extremities.  Motor, reflex and sensory findings were normal for all extremities.  He reviewed the diabetes medical treatment history and indicated that the laboratory test results were insufficient to warrant a diabetes diagnosis pursuant to the VA and Department of Defense (DOD) definition.          

July 2013 private medical records from Dr. N.B. reflects that the Veteran had a consultation to establish care.  The Veteran reported having peripheral neuropathy, among other medical problems.  Review of symptoms included complaints about paresthesia for his hands and feet.  For past medical history, Dr. N.B noted diabetes mellitus, Type II with a 2012 onset.  Currently, the Veteran took Metformin once a day and Lyrica twice a day.  Physical examination was notable for intact light touch sensation, pain at the ball of both feet and at the metacarpal joints of both hands with the right being greater than the left.  No neurological deficits were found.  Deep tendon reflexes were normal in all extremities and sensation was intact.  She noted laboratory studies had been completed and she needed to obtain them.  As relevant, she assessed peripheral neuropathy and diabetes mellitus, Type II.  For the plan, she listed laboratory studies, and obtain medical records.  Under the problem list, she reported a carried over diagnosis of diabetes mellitus without mention of complication and unspecified idiopathic peripheral neuropathy.  

In October 2013 an addendum medical opinion was obtained from a VA physician based upon review of the record.  He stated that the Veteran did not have a confirmed diagnosis peripheral neuropathy secondary to diabetes mellitus, Type II.  He cited the objective findings from VA examinations.  He explained the clinical test requirements to establish a peripheral neuropathy diagnosis.  He stated the symptoms of burning/ tingling or intermittent tingling of the hand and soles of the feet did not meet the diagnostic criteria.  He noted that Dr. N.B. only commented on  symptoms without clinical tests results.  He stated that the subjective symptoms of numbness and burning alone were a very poor indicator for peripheral neuropathy in type II diabetic patients.  Meanwhile, the April 2013 VA examination report constituted an objective clinical assessment of symptoms.  He further commented that the Veteran only had diabetes for approximately a year and it would be less likely for diabetic neuropathy to manifest without other microvascular changes, such as retinopathy or nephropathy and so soon after initial diagnosis.  He observed the July 2012 notes reflected neurological symptoms starting 2010 before the diabetes diagnosis.  He further commented that the prior VA examination should have determined whether actual neuropathy exists on objective evidence and if so, its date of onset.    

November 2013 private medical records from Dr. N.B. show that the Veteran did not have a specific complaint.  He acknowledged only using Metformin occasionally.  She noted his last hemoglobin A1c was 5.9 percent.  A condensed physical examination was normal.  She assessed insulin resistance/ prediabetes.  She recommended another hemoglobin A1c test in three months.  Under the problem list, she again reported carried over diagnosis of diabetes mellitus without mention of complication and unspecified idiopathic peripheral neuropathy.  

In January 2014, an addendum VA medical opinion was obtained from a VA physician.  He confirmed reviewing the entire record, specifically July 2013 and November 2013 private medical records from Dr. N.B.  He provided negative medical opinions.  He determined that the diagnosis of diabetic peripheral neuropathy was not confirmed.  He cited the absence of objective evidence of diabetic microvascular disease with retinopathy or nephropathy and absence of clinical testing to meet the standard screening criteria for distal symmetric polyneuropathy.

In his June 2014 substantive appeal, the Veteran asserted that his peripheral neuropathy may also be related to herbicide agent exposure.  He asserted Dr. N.B.'s assessment was sufficient to establish a peripheral neuropathy diagnosis and the association of it with diabetes and herbicide agent exposure showed a military nexus.  

August 2014 VA neurology clinic records reflect that the Veteran underwent nerve conduction studies.  It confirmed generalized sensorimotor neuropathy of mixed type, but not diagnostic of diabetic neuropathy of mild to moderate severity.  There was also moderate carpal tunnel syndrome (CTS) bilaterally.  The clinician noted the mildly prolonged right ulnar palmar latency could be a result of generalized diabetic neuropathy or a mild Guyon's canal neuropathy.  Clinical correlation was suggested.  

September 2014 VA neurology clinic records shows that the Veteran complained about what he believed to be left knee pain.  He described having left lower extremity pain in his knee that radiated from his groin over the past several months.  He had been diagnosed with sensorimotor peripheral neuropathy.  The Veteran had diabetes, but his recent hemoglobin A1c was 5.7 percent.  He had a low B12 with normal methylmalonic acid.  His pain worsened with activity and was relieved by rest.  The neurologist noted the recent August 2014 nerve conduction study and reports of coldness and numbness in both feet.  Physical examination showed the Veteran could stand on his heels and toes with pain.  Sensory examination was intact to light touch and vibration on both feet.  He also had hair on both lower extremities.  The VA neurologist assessed peripheral neuropathy, verified by nerve conduction study.  She indicated there were pending orthopedic studies that may require orthopedic evaluation.  She recommended taking oral B12 as it could possibly improve his nerve symptoms.  

A VA medical opinion was obtained in September 2014.  As this medical opinion was deemed inadequate in the December 2015 Board remand, the Board will not consider it further. 

October 2014 VA neurology clinic records reflects that the Veteran complained about left leg pain that he started about five months ago.  It was debilitating.  Back X-rays suggested a left nerve root impingement of the lumbar spine.  The clinician recommended an epidural steroid injection and possibly physical therapy and chiropractic care.   

In December 2014, Dr. N.B. issued a letter in support of the claim.  She confirmed that the Veteran currently had diabetes mellitus, Type II, under control with Metformin and diet and exercise.  She confirmed that the Veteran had neuropathy affecting all extremities as a direct consequent of diabetes.  

In January 2015, the Veteran asserted that the medical records did not show a Vitamin B12 deficiency and that Dr. N.B.'s letter supported the peripheral neuropathy claims.  

During the September 2015 Board videoconference hearing, the Veteran stated that he was not sure when he developed peripheral neuropathy, but to the best of his memory he believed it was diagnosed in 2008.  He reported that it was initially noted by VA clinicians.  He sought consultation from Dr. F and she confirmed the diagnosis.  He reported that he had normal Vitamin B-12 levels and it had been ruled out as a cause.    

In June 2016, the Board obtained an addendum peripheral neuropathy medical opinion from the VA physician who authored  the September 2014 VA medical opinion.  The VA examiner confirmed reviewing the entire record.  She expressed a negative medical opinion regarding direct service connection.  She cited the absence of reports in STRs, specifically the December 1969 separation examination and February 1970 report from the Veteran confirming no change in his medical history.  Rather, the available evidence indicated a post service onset around 2013.  She expressed a negative opinion regarding an herbicide agent etiology.  She stated that the peripheral neuropathy at issue was different than acute onset peripheral neuropathy for which there was a known association with herbicide agents.  She also cited a medical study that weighed against an association between delayed onset chronic neuropathy and compression neuropathy and herbicide agent exposure.  She expressed a negative opinion regarding causation or aggravation due to service-connected diabetes.  She noted that the laboratory findings from 2012 to 2014 did not show unequivocal symptomatic hyperglycemia.  She explained that although the diabetes diagnosis had been used by various clinicians, it was on the basis of the Veteran's reports and recorded without consideration to laboratory findings that did not meet the standard diagnostic criteria for diabetes.  She noted Dr. N.B.'s letter, but did not find it persuasive.  She cited the absence of supporting laboratory studies or rationale for why the diabetes diagnosis was accurate.  She also cited inconsistency from Dr. R.B. prior assessment of idiopathic peripheral neuropathy.  Concerning the B12 level, she clarified that she did not conclude the Veteran's peripheral neuropathy was due to low B12 levels.  Rather, when reading her September 2014 report as a whole, she concluded that many cases of peripheral neuropathy were idiopathic and she believed it was the best characterization for the Veteran's peripheral neuropathy.         

The Board has considered the medical and lay evidence of record and finds that service connection for peripheral neuropathy for any extremity is not warranted, as explained below.

As alluded to above,  the evidence weighs against peripheral neuropathy of  any extremity having an onset during service or  within the first post-service year, or of continuity of symptomatology since service.  38 C.F.R. §§ 3.303(a), (b).  The  evidence clearly shows that these claimed disabilities had their onset many years following service, and the Veteran does not contend otherwise.  See September 2015 hearing transcript, p.3.  This temporal lapse in disease onset weighs against any finding of in-service incurrence or manifestation within the first post service year, or of a continuity of symptomatology since service.  
The evidence also weighs against peripheral neuropathy of  any extremity manifesting as a disease presumptively or directly associated with herbicide agent exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309; Combee, supra.  The Board acknowledges the Veteran's assertions of a nexus to herbicide agent exposure.  However, the relevant nexus issues concern internal medical processes attributable to herbicide agent exposure.  They are beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Due to the Veteran's status as a layperson without appropriate medical training and expertise,   his lay assertions regarding  a nexus to herbicide agent exposure are not competent.  Id.; 38 C.F.R. § 3.159(a)(1).

By contrast, the June 2016 VA examiner is qualified as physician and competent to opine on these complex nexus issues in dispute.  Id.  She reported that the claimed peripheral neuropathy had a delayed onset from the time of exposure.  Due to the temporal lapse, it was clearly distinguishable from the acute onset peripheral neuropathy that is known to be associated with herbicide agent exposure.  She further determined that the current peripheral neuropathy could not be related to herbicide agent exposure on a direct basis.  She cited published medical literature as weighing against a direct nexus to herbicide agent exposure for the delayed onset peripheral neuropathy and compression neuropathy at issue.  Her medical opinions are based upon a factually accurate review of the entire record and do not conflict with any additional medical opinion or evidence.  Thus, the Board considers the June 2016 VA examiner's medical opinions regarding a nexus to herbicide agent exposure highly probative since they are supported by a medical rationale and consistent with the additional evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For these reasons, the Board finds that the competent, probative evidence weighs against a finding that peripheral neuropathy in any extremity is medically characterized as a disease presumptively or otherwise directly related to herbicide agent exposure.  

The remaining theory of entitlement is whether peripheral neuropathy is secondary to service-connected diabetes mellitus, Type II.  38 C.F.R. § 3.310.  Again, the Board acknowledges the Veteran's assertions of a secondary nexus.  However, the secondary nexus issues in this specific case concern internal medical processes and are beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  Jandreau, 492 F.3d at 1376, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Due to the Veteran's status as a layperson without medical training and expertise, , his lay assertions as to  secondary nexus to service-connected diabetes are likewise not competent.  Id.; 38 C.F.R. § 3.159(a)(1).

The competent medical evidence supporting a secondary nexus is Dr. N.B.'s December 2014 letter.  Meanwhile, the June 2016 VA medical opinion weighs against the claim.  Notably, the Board will not consider the September 2014 VA medical opinion as it has been deemed inadequate for adjudication purposes.  

Briefly, the Board notes the August 2014 nerve conduction study report referencing possible diabetic neuropathy for the right upper extremity.   The Board considers this statement to be inherently speculative due to the language and instruction for clinical correlation.  Thus, it is not considered favorable evidence of a nexus.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

Given the conflicting medical evidence, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not, however, be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds Dr. N.B.'s December 2014 medical opinion less persuasive to show a secondary nexus to service-connected diabetes.  Overall, her report is brief and conclusory.  She does not explain why the Veteran's relatively well controlled blood sugars would cause complications or why her prior assessment of idiopathic neuropathy was inaccurate to counter issues raised in the June 2016 VA medical opinion.   See Nieves-Rodriguez, 22 Vet. App. at 304.  Accordingly, the Board does not find Dr. N.B.'s December 2014 probative.  Id.

By contrast, the June 2016 VA examiner supported her negative opinion by citing medical records showing controlled blood sugar.  She further reported that in many cases neuropathy was idiopathic as she believed was the cause in this case.  Id.  She specifically considered Dr. N.B.'s medical opinion and found it less persuasive.  She explained the appropriate clinical diagnostic guidelines for diabetes and cited the laboratory test results not meeting these guidelines to establish diabetes as reported by Dr. N.B.  She also cited an inconsistency in Dr. N.B.'s initial assessment of idiopathic neuropathy.  Overall, the June 2016 VA medical opinion is plausible and consistent with the medical evidence suggesting that the Veteran has good or stable blood sugar control.  As such, the Board finds the June 2016 VA medical opinion to constitute the most persuasive medical etiology opinion of record regarding a nexus between diabetes and peripheral neuropathy for each extremity.  See Owens, supra.

For all the foregoing reasons, the Board finds that the claims for service connection for peripheral neuropathy of the right and left  upper and lower extremities, to include on a secondary basis, must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied. 

Service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied. 

Service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied. 

Service connection for left lower extremity peripheral neuropathy ,to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied. 


REMAND

Unfortunately, the Board finds that further AOJ action on the issues of service connection for hypertension is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The representative asserts the February 2016 VA hypertension medical opinion is inadequate.  See February 2018 Appellate Brief.  As explained below, the Board agrees.  

In the December 2015 remand, the Board instructed the AOJ to contact either the January 2014 physician or in the event of his unavailability, another appropriate physician.  The February 2016 VA examiner is not qualified as a physician and facially the February 2016 VA medical opinion is not in compliance with the December 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  

The Veteran reported that he had hypertension within the first post service year and has been medically treated for it since the 1970s.  June 2014 VA Form 9 statement; September 2015 hearing transcript, p.5.  He also identified a medical article noting an association between herbicide agent exposure and hypertension in his substantive appeal.  See also National Academy of Sciences Institutes of Medicine (NAS) report, Veterans and Agent Orange: Update 2014 (analyzing various medical studies concerning hypertension in Veterans exposed to herbicide agents).  The Board notes that based upon these clinical studies, VA has specifically recognized the NAS finding that there is "limited or suggestive evidence" of an association between Agent Orange exposure and hypertension.  79 Fed. Reg. 20308, 20309-20310 (April 11, 2014).

Regardless of the February 2016 VA examiner's qualifications, she did not provide an adequate rationale to support her determination that hypertension was not manifested within the first post service year or that it was not related to presumptive herbicide agent exposure in light of the specific nexus contentions above.  She cited normal service treatment records (STRs) and an absence of clinical records showing hypertension within the first post-service year.  She essentially rejected the Veteran's reported hypertension history solely on the basis of an absence of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Then, she did not consider the favorable medical study cited by the Veteran that supported limited or suggestive association between hypertension and herbicide agent exposure.  Again, VA has formally recognized limited or suggestive evidence of the association.  79 Fed. Reg. 20308, 20309-20310 (April 11, 2014).  

On record, the Board finds that another remand of this matter is needed to obtain a  VA medical opinion from an appropriate physician that fully addresses the favorable evidence regarding service connection for hypertension, to include as due to presumed herbicide agent exposure. and as s a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309; Combee, supra.

Prior to undertaking action responsive to the above, to ensure that all due process requirements, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the  Board notes the Veteran has made specific reports about being denied medical care for hypertension at the VA Medical Center in Palo Alto, California (Palo Alto VAMC) shortly after service.  The record shows that an April 2007 request was made for archived records from the facility, in particular May to September 1971 treatment records for hearing loss.  The Palo Alto VAMC responded that its r files did not reflect treatment during the time specified within the request.  Given the Veteran's reports, another request for archived VAMC Palo Alto records for the Veteran from February 1970 onward is needed.  

, The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's electronic claims folder are from the VA Black Hills Health Care System (HCS) in Fort Meade, South Dakota with the most recent treatment records from June 22, 2016.  On remand, the AOJ should obtain updated records of VA evaluation and/or treatment of the Veteran.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of hypertension treatment from any private (non-VA) provider(s).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Black Hills HCS all outstanding, records of VA evaluation and/or treatment of the Veteran, dated since June 22, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Contact the Palo Alto VAMC and request all treatment records for the Veteran from February 1970 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records and/or employment records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and responses from each contacted entity have been associated with the claims file, arrange for review of the Veteran's records by an appropriate physician. 

Only arrange for the Veteran to undergo further VA examination, by an appropriate physician,  if one is deemed necessary in the judgment of individual designated to provide the medical opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension (a) had its onset during service, (b) was manifested to a compensable degree within the first post-service year, or (c) is otherwise medically related to service, to include his presumed exposure to herbicide agents (to include Agent Orange) during Vietnam service.

In addressing the above,  the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms that date to his February 1970 separation.  The examiner cannot rely solely on an absence of contemporaneous treatment to reject the Veteran's reports.  

The examiner must also consider the favorable NAS report above concluding that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

8.  If the  benefit sought on appeal remain  denied, furnish to the Veteran and his representative a supplemental SOC that that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


